895 F.2d 1420
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Jo Ann LINDLEY, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 89-3296.
United States Court of Appeals, Federal Circuit.
Jan. 11, 1990.

Before MAYER, Circuit Judge, BALDWIN, Senior Circuit Judge, and RICHARD MILLS, District Judge.*
BALDWIN, Senior Circuit Judge.

DECISION

1
Jo Ann Lindley appeals a decision of the full Merit Systems Protection Board (board), docket no. DA08318810634, denying her petition for review of the Administrative Judge's decision sustaining the Office of Personnel Management's decision that she was not entitled to survivor annuity benefits as a former spouse of Clyde O. Lindley.  We affirm.

OPINION

2
The record shows that the board fully considered the facts and applied the proper law in this case.


3
Pursuant to 5 C.F.R. Sec. 831.622 (1988), Lindley is not entitled to a survivor annuity because her former husband retired after May 7, 1985.  Even if her former husband had retired prior to that date, Lindley would not be entitled to survivor benefits because her divorce took place before September 14, 1978 and because her former husband's current spouse is entitled to receive the survivor annuity.


4
As Lindley has failed to establish new and material evidence or demonstrate an erroneous application or interpretation of the law, the board properly denied her appeal pursuant to 5 C.F.R. Sec. 1201.115 (1989).


5
Therefore, the board's decision is not arbitrary, capricious, or an abuse of discretion, or obtained without procedures required by the applicable law.   See Hayes v. Department of the Navy, 727 F.2d 1535, 1537 (Fed.Cir.1984).



*
 Honorable Richard Mills, Judge, United States District Court for the Central District of Illinois, sitting by designation